On Petition for Rehearing
Royse, J.
Appellee contends we have contravened ruling precedents of the Supreme Court and this Court by considering objections to the admission of evidence made by appellant to the hearing member and not renewed before the Full Industrial Board. There would be merit to this contention if we had based our decision on the objections made to this evidence at the hearing of this cause. However, our opinion was based on the error in overruling the motion to suppress the evidence obtained by the deposition. Where a motion to suppress is overruled before trial it is not necessary to renew the motion when the deposition is offered at the trial. Rooker v. Rooker et al. (1882), 83 Ind. 226. The deposition, motion and ruling are a part of the record without a bill of exceptions. *602Sec. 2-8104, Burns’ 1946 Replacement; Flanagan, Wiltrout & Hamilton, §1035, Comment 5, p. 19. As indicated in our original opinion, the rule of the Industrial Board provides the taking of depositions in matters coming before the Board shall be taken in the manner provided in civil cases.
Petition for rehearing denied.
Note. — Reported in 117 N. E. 2d 372.
Rehearing denied 118 N. E. 2d 374.